Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 11/02/2021 and 11/08/2021. Claims 2-5, 7-16 and 18-23 are pending.

Response to Arguments
Applicant’s arguments, see Remarks p. 6, filed 11/02/2021, with respect to double patenting rejection(s) have been fully considered and are persuasive.  The double patenting rejection(s) of all claims has been withdrawn in view of applicant’s amendments.
Applicant’s arguments, see Remarks pp. 6-10, filed 11/02/2021, with respect to rejection(s) under section 103 have been fully considered and are persuasive.  The rejection(s) under section 103 of all claims has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Spencer Carter on 01/31/2022.
The application has been amended as follows: 
Claim 22, line 1: The physiological test credit system of claim [[1]]2, wherein the physiological

REASONS FOR ALLOWANCE
Claims 2-5, 7-16 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a physiological test credit system comprising a physiological monitor configured to initiate communication with a server in response to the number of the test credits stored in the memory of a sensor falling below a predetermined threshold by securely connecting to the server, wherein: upon a pairing between the physiological monitor and/or a user account and the correct manufacturer or distributor having been validated based at least in part on the physiological monitor sending monitor and/or sensor data to the server to be matched to sales records of manufacturers or distributors, the physiological monitor transfers additional test credits received from the server to the memory of the sensor
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIAN CHANG
Examiner
Art Unit 2455




/DAVID R LAZARO/Primary Examiner, Art Unit 2455